By the Court.

The Spanish authorities cited support the plaintiff. This was not a payment, in the ordinary course of business, but a transfer property, uncalled for by the defendants who, tho’ they pressed for the payment, appeared to *241have no notice of their debtor’s circumstances, till the receipt of the instrument intended to vest the property in them, and therefore, cannot be presumed to have solicited the assignment-This, therefore, was a deliberate disposal of property, after the transferor had become insolvent, with a view of giving the transferees an undue advantage over the other creditors, and is consequently a fraud on them, and void.
Judgment for the Plaintiffs.